DETAILED ACTION
The following is an Allowance in response to application number 16/955,841 filed 6/19/2020. Examiner notes priority claim to application PCT/JP2018/045599 filed 12/12/2018 and JP2017-243548 filed 12/20/2017. IDS filed 6/19/2020 has been considered.  


Reasons for Allowance
Claims 1-10 were pending. Claims 1-10 are now allowed.
 Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-10. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, systems, and program product for sales analysis and management to include “a movement record acquisition unit configured to analyze image data including an image obtained by photographing an inside of a shop, to thereby acquire a movement record of a person in the shop; a stay detection unit configured to detect, based on the movement record, a stay location at which the person in the shop has stayed for a predetermined stay period or longer; a checkout line detection unit configured to detect, based on the movement record, a checkout line region being a region occupied by a person waiting for payment in the shop; an extraction unit configured to extract, for each person for which the stay location is detected, a product corresponding to the stay location included in a region excluding the checkout line region in the shop, based on arrangement data in which a product and an arrangement location of the product are associated with each other; a payment statistic acquisition unit configured to acquire, based on the movement record for each person for which the stay location is detected, a passage statistic of a payment region determined in advance as a region in which a customer of the shop is positioned at a time of payment; and 8PRELIMINARY AMENDMENTAttorney Docket No.: Q255989Appln. No.: National Stage of PCT/JP2018/045599a calculation unit configured to increase, when the extracted product is not purchased based on the passage statistic of the payment region, a sales opportunity loss of the unpurchased product.” The closest prior art found to be relevant is Eswaran et al, US Patent No. 10402837 B2 “Eswaran.” Eswaran discloses processing customer data in a physical store to predict customer behavior by using sensing devices to categorize time spent by a customer in aisles. However, Eswaran fails to disclose using the customer path and time categorizations to extract a product corresponding to the stay location included in a region excluding the checkout line region in the shop, based on arrangement data in which a product and an arrangement location of the product are associated with each other and 8PRELIMINARY AMENDMENTAttorney Docket No.: Q255989Appln. No.: National Stage of PCT/JP2018/045599a calculation unit configured to increase, when the extracted product is not purchased based on the passage statistic of the payment region, a sales opportunity loss of the unpurchased product. The next closest prior art reference found is Brown et al, US Patent No. 8170909 B2 “Brown.” Brown discloses a system for monitoring performance of a task in a retail store using a monitoring device which provides images of a location within a retail store. Brown fails to disclose the deficiencies of Eswaran. The next closest prior art reference is Kaneko et al, US Publication No. 2011/0176005 A1 “Kaneko.” Kaneko teaches capturing an image of a customer when the customer has consumed a certain amount of time at a given location. Kaneko does not cure the deficiencies of Eswaran and Brown. The next closest prior art reference is Migdal et al, US Publication No. 20140176719 A1 “Migdal.” Migdal teaches a method of monitoring the bagging area of a self-checkout terminal. Migdal fails to cure the deficiencies of Eswaran, Brown, and Kaneko. The next prior art reference found to be relevant is Pandit et al, Intelligent Recommender System using Shopper’s Path and Purchase Analysis, 2010 “Pandit.” Pandit discloses determining appeal of products and locations in a shopping facility and calculating metrics to be used to recommend changes in terms of the store layout in order to increase sales. However, Pandit and the combination of the aforementioned references still fail to disclose using the customer path and time categorizations to extract a product corresponding to the stay location included in a region excluding the checkout line region in the shop, based on arrangement data in which a product and an arrangement location of the product are associated with each other and 8PRELIMINARY AMENDMENTAttorney Docket No.: Q255989Appln. No.: National Stage of PCT/JP2018/045599a calculation unit configured to increase, when the extracted product is not purchased based on the passage statistic of the payment region, a sales opportunity loss of the unpurchased product.
The amended claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a process, machine and article of manufacture. Step 2A, prong 1: The claims do not recite a mathematical concept, mental process, or a certain method of organizing human activity. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Eswaran et al, US Patent No. 10402837 B2, methods and systems for processing customer data to predict behavioral characteristics of a customer in a physical store. The method includes receiving customer data, pertaining to a shopping episode, of the customer from one or more sensing devices. The method further includes segmenting the shopping episode into one or more segments of time durations. The method further includes categorizing each of the one or more segments of time durations into one of an in-aisle category and a non-aisle category. The method further includes identifying hand-related actions 
Brown et al, US Patent No. 8170909 B2, system for monitoring the performance of at least one task associated with operation of a retail store. The system includes at least one monitoring device positioned and adapted to provide images of at least one location within the retail store, with each image showing at least one factor related to performance of the at least one task. A controller is adapted to obtain and store images from the at least one monitoring device. An interface is adapted to enable a user to selectively view stored images and to manually analyze the at least one factor shown in the viewed images to evaluate the performance of the at least one task.
Kaneko et al, US Publication No. 2011/0176005 A1, information providing apparatus includes an image capturer for capturing an image of a customer which requires a certain time to be consumed at a given location, an attribute information acquirer for estimating an attribute of the customer based on the image captured by the image capturer and acquiring attribute information representative of the estimated attribute, and a customer information output unit for outputting customer information depending on the attribute information acquired by the attribute information acquirer.
Migdal et al, US Publication No. 2014/0176719 A1
Pandit et al, Intelligent Recommender System using Shopper’s Path and Purchase Analysis, 2010, Shoppers having a predefined shopping list usually follow the shortest path through a supermarket or store in order to make their purchases. This paper aims to study customer behaviour of such shoppers with respect to two aspects: (1) the path followed through the store to make those purchases. (2) the average path length to make those purchases. The paper also proposes a methodology consisting of a number of stages such as data cleaning, path generation, clustering and classification, association rule generation, determination of attraction values that correspond to the appeal of each product or location and calculation of metrics such as average path length of paths taken by customers, average number of purchases per bill for trend analysis. This research can be used to recommend certain changes, in terms of the store layout, in order to increase the attraction and saleability of the various products in different locations in the store as an effect of modified store layout.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624